Title: From John Adams to John Warren, 14 September 1789
From: Adams, John
To: Warren, John



Dear Sir
New York septr 14 1789

I have received your letter of the second of this month, and am obliged to you for he confidence you place in me. I know of no pretensions equal to yours and shall take care that the truth be represented where it ought to be: but advise you to write to General Knox is whose department it is.
With all my heart I wish you success and if you do not obtain it, you may depend upon it, it will not be the fault of your
John Adams